Title: To Benjamin Franklin from Courtney Melmoth, 15 March 1778
From: Melmoth, Courtney
To: Franklin, Benjamin


Sir.
Hotel D’Orleans, 15 March. 1778
Some few Days ago the Bearer, (Monsieur Monié) was recommended to me by a friend who sent with him the inclos’d card. He proves himself a man of singular ingenuity by those Portraits he will have the pleasure to shew you, and I hope your judgment upon them will tally with that which your grandson was pleas’d to pass on them yesterday. If that is the Case I shall have reason to congratulate myself upon being the Instrument of introducing a patriotic Artist to the Attention of so amiable a Protector as Dr. Franklin. Agreeable to the tenor of the Inclos’d Billet, Mrs. Melmoth would have accompanied Mr. Monié, but she is unluckily prevented this pleasure by Indisposition. I am Sir Your most obedient Servant
Courtney Melmoth
 
Addressed: To Dr: Franklin / At Passi
